Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature document titled “A Novel Self Oscillation Power Electronics for  Contactless Energy Transfer and Frequency Shift Keying Modulation” to Maier et al. cited in the information disclosures statement filed 3/13/20 (“NPL1” hereinafter) in view of Lisuwandi et al. (USPN 9,401,254).
With respect to claim 1, NPL1 discloses, in Figs. 1, 2, 5 and 16, a circuit (Fig. 1 details disclosed in Figs. 2, 5 and 16) for inductively transferring electrical energy from a primary side (side associated with L1) to a secondary side (side associated with L2), comprising a primary-sided autoresonant power oscillator compensated in parallel 
NPL1 merely discloses a single secondary side.  Thus, NPL1 fails to disclose “a plurality of serially compensated secondary sides”.  However, it is old and well-known to supply a plurality of secondary side wireless power receiving devices using a single wireless power transmitting device.  This is further evidenced by Lisuwandi et al in Figs. 1, 11, 12A, 12B and 14.  For instance, Fig. 1 discloses a wireless power transferring device (104 with 106) that supplies wires power using a Royer oscillator (see Fig. 11) to a wireless power receiving/secondary device/load (110 of Fig. 1), wherein the power receiving device/load includes multiple secondary receivers/loads (see Col. 10 lines 54-57) and that adding additional secondary receivers/loads to a wireless power transferring system is well within the skill of one of ordinary skill in the art (see Col. 10 lines 41-50).  
It would have been obvious to add additional loads to the circuitry of NPL1 such that there is a plurality of serially compensated secondary sides each having the serially compensation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, Lisuwandi et al. explicitly teaches the duplication of secondary receivers/loads.  One would have been motivated to do so for the purpose of being able to supply multiple devices/loads using a single power transmitter thus 
With respect to claim 2, the circuit according to claim 1, wherein the primary-sided autoresonant power oscillator compensated in parallel is an autoresonant Royer oscillator (see Fig. 5 of NPL1 and the last paragraph of page 67).  
With respect to claim 3, the circuit according to claim 1, wherein the serially compensated secondary sides each have a rectifier (i.e., each Rectifier of Fig. 16 of the secondary receiver/load as duplicated above).  
With respect to claim 4, the circuit according to claim 1, wherein the primary side and the secondary side are tuned to a resonance frequency that can be predetermined (see page 68 up to the section III of page 68).  
With respect to claim 6, the circuit according to claim 1, wherein the primary-sided autoresonant power oscillator and the secondary sides are designed in such a way that the averaged electrical energy, which all secondary sides extract, is less than or equal to the energy available on the primary side, and the operating point of all secondary sides can be found condensed in the range R2>R2,c (see equation 5 of page 68 the averaged electrical energy would be provided as claimed).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Lisuwandi et al. (USPN 9,401,254) and in further view of Budgett (USPN 9,125,242).
With respect to claim 5, NPL and Lisuwandi et al. disclose that the serially compensated secondary has an adjustable impedance to set a desired power level.  
It would have been obvious to use the specific impedance tuning circuit of Fig. 7 of Budgett within the circuitry of NPL1 for the purpose of having a specific impedance adjusting circuit that is capable of setting an impedance to a desired level to reach a desired power level.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849